Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-21, 23-24, 26-29, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US-20170051804) in view of Watai (US-20060215944).
Regarding claim 17, Zimmerman discloses bearing bush (10’’) for supporting a motor vehicle part (title), the bearing bush (fig 4, 10’’) comprising: an inner tube (20, at least wherein a solid inner tube or bar pin has been interpreted as a type of tube) comprised of a metal (paragraph 51, 1045 or 1144 steel), a sliding sleeve (70) comprised of a first plastic material (paragraph 60) and mounted rotatably on the inner tube (fig 4), and an elastomer bearing (32/42) that surrounds the sliding sleeve (70) and has at least a first elastomer body (42) and an outer sleeve (32) wherein a sliding layer (80) comprised of a second plastic material (paragraph 60, thin film) is disposed on (wherein “disposed on” has been interpreted to include in contact with and surrounding but not necessarily adhered to) an outer circumferential surface of the inner tube (fig 4). 
Although Zimmerman discloses wherein a first and second sliding layer (70/80), the second sliding layer is a thin film of rubber. Thus, Zimmerman does not disclose wherein the second sliding layer is made of a polymer present in a continuous, thermoplastic polymer phase and the polymer is one of a tribological pairing either of two different polymers from the groups of polyamides, polyoxymethylenes, polyketones, fluoropolymers, polyethylene terephthalates or polybutylene terephthalates, or the tribological pairing being formed from polyketone against polyketone, such that the sliding pair is made of two different polymers.
Watai teaches a sliding bearing in which one of the sliding pair is made from a different polymer than the other of the sliding pair (paragraph 10, wherein the sheet is polyamide and bearing body is polyacetal resin) for the purpose of optimizing the coefficient of friction (Watai paragraph 9). 
Since Zimmerman previously disclosed one of the sliding layers as polyurethane, the combination of the PA of Watai with the polyurethane of Zimmerman provide the sliding pair being made of two different polymers from the group of polyamides polyamides, polyoxymethylenes, polyketones, fluoropolymers, polyethylene terephthalates or polybutylene terephthalates, or the tribological pairing being formed from polyketone against polyketone.
It would have been obvious to one of ordinary skill in the art to modify the material of the second slide body to be a polyamide, as taught by Watai, for the purpose of optimizing the coefficient of friction for the desired engineering design result.
Regarding claim 19, Watai teaches wherein the polyamide is an aliphatic polyamide or a partially aromatic polyamide (paragraphs 10-11).
Regarding claim 20, Watai teaches wherein the sliding sleeve and/or the sliding layer includes at least one additive (paragraph 11, at least polyester).
Regarding claim 21, Watai teaches wherein the at least one additive comprises polytetrafluoroethylene, graphite, carbon nanofibres, carbon fibres, aramid fibres, minerals, molybdenum disulphide, talcum, oils, waxes, glass beads and/or glass fibres (paragraph 11, at least polyester).
Regarding claims 23 and 24, Watai teaches a thickness of 50-300 micrometers, and 70-150 micrometers (.05mm to 1.0mm, paragraph 10).
It would have been obvious to one of ordinary skill in the art to modify the material of the second slide body to be a polyamide, as taught by Watai, for the purpose of optimizing the coefficient of friction for the desired engineering design result.

Regarding claim 26, Zimmerman discloses wherein on a surface facing the sliding layer, the sliding sleeve has at least one recess (paragraph 60, at least segmented by slits) and at least capable of receiving a lubricant.
Regarding claim 27, Zimmerman discloses wherein the sliding sleeve is slotted or formed in several parts (paragraph 60, at least segmented slits).
Regarding claim 28, Zimmerman discloses wherein the elastomer bearing (10) is slotted or formed in several parts (at least figs 1a-1b).
Regarding claim 29, Zimmerman discloses wherein the elastomer bearing (10) is connected to the sliding sleeve in a form-locking, force-locking and/or material-locking manner (at least fig 4).
Regarding claim 31, Zimmerman discloses wherein the elastomer bearing has a second elastomer body (at least one of portions 40 and 42) that is connected to an inner circumferential surface of the inner sleeve (at least figs 3 and 4).
Regarding claim 32, as broadly recited, Zimmerman discloses wherein a sealing system (at least collar 100 and weld 92) is provided that seals a sliding gap (figs 4-5, at least between sliding parts, paragraphs 63-64).
Regarding claim 33, as broadly recited, Zimmerman discloses wherein a path limiting device (paragraphs 63-64, at least collar 100 and weld 92)  is provided that limits movement of the sliding sleeve in a longitudinal direction of the bearing bush.
Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US-20170051804) in view of Watai (US-20060215944) and in further view of Giegel et al. (US20140254965). 
Regarding claim 22, the above combination of Zimmerman and Watai disclose and teach wherein a sliding layer is disposed one the inner tube but lack wherein the sliding layer is adhered to or coated via a powder coating process. Giegel et al. teaches a sliding bearing (10) wherein the primary liner (20A) may be disposed on the outer surface (11A) of the shaft 11 and slidingly engage the inner surface (17) of (12) with a self-lubricating liner or sliding layer (20, 20a) that can be applied by a powder coating process (paragraph 34).
Regarding claim 25, Giegel et al. teaches wherein an adhesive layer is applied to the outer circumferential surface of the inner tube (paragraph 30 and 34). The adhesive layer has been interpreted at least to be the coating (paragraph 34) or the layer on 11A which adheres 20 A to 11A as described in paragraph 30.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a fixed self-lubricating sliding layer on the inner tube and the sliding sleeve at least for the purpose of optimizing the reduction of the coefficient of friction.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US-20170051804) in view of Watai (US-20060215944) and in further view of Sivebaek (US-20090177150).
Regarding claim 18, the above combination of Zimmerman and Watai disclose and teach the use of two different polymers as the first and second sliding sleeve and layer materials but lack a polyoxymethylene copolymer or homopolymer. Sivebaek teaches wherein a first and second component in a low friction system uses a polyoxymethylene copolymer or homopolymer as a suitable composition for a sliding surface of a low friction system (abstract and at least paragraphs 19-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a polyoxymethylene copolymer or homopolymer as a suitable composition for a sliding surface of a low friction system (abstract and at least paragraphs 19-21) between two sliding parts at least for the purpose of optimizing the reduction of the coefficient of friction.
Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US-20170051804) in view of Watai (US-20060215944) and in further view of Tanaka et al. (US-4767108).
Regarding claim 30, the above combination of Zimmerman and Watai disclose and teach the use of two different polymers as the first and second sliding sleeve and layer materials but lacks a wherein the elastomer bearing includes an inner sleeve enclosing the sliding sleeve. Tanaka et al. teaches wherein an elastomer (14) bearing includes an inner sleeve (16) enclosing a sliding sleeve (12 and/or 18). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a rigid inner sleeve in the elastomer bearing at least to increase or control the rigidity in order to optimize the bearing member to suitably protect from undesirable deflection or warpage in the radially outward direction of the bushing assembly (Tanaka et al. col. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. With regards to claim 17 and the interpretation of the limitation “tube”. At least Weclawski et al. (us-20090257858) has interpreted wherein the limitation “tube” can be referring to a hollow cylindrical tube or a solid tube (Weclawski et al, paragraph 63).  
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. Regarding claim 17, Applicant argues that the prior art of record lacks an inner tube because element 20 is a bar pin and not a hollow tube, Examiner respectfully disagrees.  The limitation “tube” has been given the broadest reasonable interpretation in the sense that “tube” does not require the structure to necessarily be hollow.  Even though bar pin 20 is solid, a solid tube has been interpreted to still be a tube. As noted above, cited but not relied upon art, Weclawski et al. (us-20090257858), has interpreted wherein the limitation “tube” can be referring to a hollow cylindrical tube or a solid tube (Weclawski et al, paragraph 63).   Since claim 1 does not require the inner tube to be a hollow tube, Examiner maintains the position that element 20 equates to an inner tube.
Applicant also argues that “the Office equates the first sliding layer (intermediate sleeve 70) and the second sliding layer (thin rubber layer 80), disclosed by Zimmerman, respectively, to the sliding sleeve 14 and the sliding layer 20 of claim 17. (Office Action, p. 3)”, Examiner respectfully disagrees.  As set forth above, element 70 has been interpreted as the sliding sleeve (Applicant’s element 14) and element 80 has been interpreted as the sliding layer (Applicant’s element 20).  It is noted that “the second sliding layer” is not currently present in the claim. Claim 17 only requires a sliding layer comprised of a second plastic material and disposed on an outer circumferential surface of the inner tube. The limitation “disposed on” has been interpreted to include in contact with and surrounding but not necessarily adhered to with regards to the relationship between 80 and 26a/20.
 Applicant argues that slippage happens between elements 20 and 80 and not between 14 and 20 (assumed to mean not between 80 and 70) of the prior art and therefore cannot equate to elements 14 and 20 of the instant application, Examiner respectfully disagrees.  It is noted that claim 17 does not require relative slippage between the recited sliding sleeve and sliding layer. Claim 17 only requires that the sliding sleeve is mounted rotatably on the inner tube. Since the sliding layer (80) has been interpreted to be disposed on the inner tube (20) and that the inner tube 20 rotates relative to element 70 of the prior art, Examiner has maintained its position.  Applicant argues that the sliding takes place between the sliding layer 20 and the sleeve 14, however it has been interpreted that said sliding relationship has not been positively recited in the claim. 
With regards to claim 17, it appears that the arguments are more specific than the limitations set by the claims.        
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657                                                                                                                                                                                         

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657